USCA4 Appeal: 22-6611      Doc: 13          Filed: 11/22/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6611


        JESSIE TRAYLOR, and the prisoners of Estill,

                            Plaintiff - Appellant,

                     v.

        WARDEN MACKLENBERG, F.C.I. Marianna; WARDEN KNIGHT, F.C.I.
        Estill; FORSYTH, Camp Administrator Estill; J. A. KELLER, Region Director,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Bruce H. Hendricks, District Judge. (0:21-cv-00798-BHH)


        Submitted: October 25, 2022                                 Decided: November 22, 2022


        Before QUATTLEBAUM and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jessie Traylor, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6611      Doc: 13         Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Jessie Traylor appeals the district court’s order accepting the recommendation of

        the magistrate judge and dismissing without prejudice Traylor’s complaint filed pursuant

        to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

        (1971), based on his failure to serve process. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. Traylor v. Macklenberg,

        No. 0:21-cv-00798-BHH (D.S.C. Apr. 20, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2